Citation Nr: 0533705	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-26 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral syndrome.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1998 to January 
2002.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2002 rating action that that granted service 
connection assigned an initial 10 percent rating for 
patellofemoral syndrome of each knee, effective January 7, 
2002.  The veteran filed a notice of disagreement (NOD) with 
each assigned rating in February 2003, the RO issued a 
statement of the case in August 2003, and the veteran 
perfected his appeal with the filing of a VA Form 9, Appeal 
to the Board of Veterans' Appeals, in September 2003. 

As each issue on appeal involves disagreement with the 
initial rating assigned at the time each was service 
connected, the Board has characterized the issues as shown on 
the title page of this decision.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the January 2002 effective date of the grant of 
service connection, objective findings associated with each 
knee have included mild retropatellar crepitation, normal 
range of motion and X-rays, and no swelling, effusion, 
weakness, incoordination, or recurrent locking or subluxation 
on recent VA examination; the veteran has subjectively 
complained of pain.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee patellofemoral syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 
5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for 
left knee patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law,  VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of  VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of  VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the January and April 2002 RO letters, the September 
2002 rating action, the December 2002 and April 2003 RO 
letters, the August 2003 Statement of the Case (SOC), the 
January and July 2004 RO letters, and the April 2005 
Supplemental SOC (SSOC), the veteran was variously notified 
of the legal authority governing entitlement to the benefits 
sought on appeal, the evidence that would substantiate his 
claims, and the evidence that had been considered in 
connection with the claims.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

The Board also notes that the April 2002 and January 2004 RO 
letters, SOC, and SSOC variously informed the veteran of what 
the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence  VA still 
needed from him; what evidence  VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from  VA in connection 
with his appeal; and that  VA would make reasonable efforts 
to help him get evidence necessary to support his claims, 
such as medical records (including private medical records), 
if he gave it enough information about such records so that 
it could request them from the person or agency that had 
them.  In addition, the latter 2002 and 2004 RO letters 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claims by informing  VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter April 2002 RO letter specifically notified the veteran 
to furnish any additional medical evidence he had that was 
pertinent to his claims, and the SOC and SSOC requested him 
to provide any evidence that he had in his possession that 
pertained to his claims.  Accordingly, the Board finds that 
the statutory and regulatory requirement that  VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by  VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by  VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by  VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that  VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As noted above, in this case, documents meeting the VCAA's 
notice requirements were furnished to the veteran both before 
and after the September 2002 rating decision on appeal.  
However, the Board finds that any lack of full, pre-
adjudication duty to assist letters strictly meeting the 
VCAA's notice requirements in this case does not prejudice 
the veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this case, the delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, several RO letters, SOC, and SSOC issued 
between 2002 and 2005 have repeatedly explained to the 
veteran what was needed to substantiate his claims.  As a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the veteran's claims in April 
2005 on the basis of all the evidence of record, as reflected 
in the rating action and SSOC.

Additionally, the Board finds that all necessary development 
of the claims has been accomplished, and that no further 
action is needed to satisfy the duty to assist with respect 
to either claim.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims, to 
include affording him comprehensive VA examinations in 2002 
and 2004, reports of which are of record.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence pertinent to the 
claims that has not been obtained.  In a January 2004 
statement, the veteran stated that he had received no 
pertinent post-service medical treatment other than from VA.  

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities, which assigns ratings based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.  § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 
4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes (DCs) 
predicated on limitation of motion.  Johnson v. Brown,  9 
Vet. App. 7 (1996).

The veteran has been awarded an initial 10 percent rating for 
each knee under the provisions of 38 C.F.R. § 4.71a, DCs 
5099-5024, which is indicative of nonspecific knee 
disability, rated, by analogy, to tenosynovitis.  See 
38 C.F.R. §§  4.20, 4.27.   Under DC 5024, tenosynovitis will 
be rated on limitation of  motion of the affected part.

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires flexion limited to 30 degrees.  A 30 percent rating 
requires flexion limited to 15 degrees.   

Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires limitation of extension to 15 degrees.  A 30 percent 
rating requires limitation of extension to 20 degrees.  A 40 
percent rating requires limitation of extension to 30 
degrees.  A 50 percent rating requires limitation of 
extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

Considering the evidence of record in light of all pertinent 
criteria,  the Board finds that an initial rating in excess 
of 10 percent for either of the veteran's knee disabilities 
is not assignable under DCs 5260 or 5261, as there is no 
medical evidence establishing the level of impairment that 
would warrant at least the next-higher 20 percent rating-
that is, leg flexion limited to 30 degrees; or leg extension 
limited to  15 degrees -at any point since the January 7, 
2002 effective date of the each grant of service connection.

On May 2002 VA-QTC examination, the veteran complained of 
bilateral knee pain, weakness, stiffness, fatigue, and lack 
of endurance, with daily flare-ups for which he took 
medication.  The examiner noted no constitutional symptoms of 
joint disease.  Current examination showed bilateral flat 
feet.  The knees appeared normal, with pain beginning at 45 
degrees in the flexion maneuver bilaterally and continuing 
through the full range of motion.  On extension, pain began 
at 0 degrees with forced extension bilaterally.  Range of 
motion testing was from 0 to             140 degrees 
bilaterally.  The drawer sign and McMurray's test were 
negative.  Posture and gait were normal, and the veteran 
could stand and walk for 5 minutes each.  X-rays of the knees 
were negative.  The diagnosis was bilateral patellofemoral 
syndrome.  The physician noted that the veteran was 
unemployed, and opined that he was able to handle most 
aspects of daily living.  

On July 2004 VA-QTC examination, the veteran complained of 
daily retropatellar discomfort related to sitting, squatting, 
kneeling, and climbing stairs.  The physician noted no 
history of locking, instability, or swelling, and the veteran 
denied any meniscus or ligamentous injuries.  The 
retropatellar area pain was noted to be mild unless 
aggravated by activity such as running and playing 
basketball.  The veteran wore no knee braces, and stated that 
he had no functional impairment as long as he did not carry 
out any activities that aggravated his knees.  On current 
examination, gait and posture were normal.  Examination of 
the feet showed bilateral fallen arches.  There was no heat, 
redness, swelling, or effusion of the knees.  Range of motion 
of both knees was from 0 to 140 degrees without pain, 
fatigue, weakness, lack of endurance, incoordination, or 
ankylosis.  Drawer and McMurray testing was negative.  There 
was no recurrent locking or subluxation.  There was mild 
retropatellar crepitation.  X-rays of both knees were normal.  
The diagnosis was bilateral patellofemoral syndrome with 
continued mild discomfort aggravated by squatting, kneeling, 
and running, with normal range of motion.

The Board finds that, even with consideration of the 
veteran's assertions as to his bilateral knee pain, the 
current 10 percent ratings properly compensate him for the 
extent of his functional loss of each knee due to pain.  In 
reaching this determination, the Board has given due weight 
to the July 2004 VA-QTC physician's specific finding that the 
veteran demonstrated full range of motion of both knees 
without pain, fatigue, weakness, lack of endurance, or 
incoordination.  The Board also notes that is no other 
objective evidence that demonstrates functional loss due to 
pain on any of the other factors set forth in 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca.  Hence, consideration of such 
factors does not support the assignment of any higher rating 
for either knee.

The Board also finds that there is no other potentially-
applicable DC pursuant to which a higher rating for either 
knee could be assigned.  In view of the consistent findings 
showing measurable range of motion of the veteran's knees 
during the entire rating period under consideration, a rating 
under DC 5256 for knee ankylosis is not appropriate; the July 
2004 VA-QTC examiner specifically found no knee ankylosis.  
Likewise, a rating under DC 5262 or 5257 also is not 
appropriate, inasmuch as no malunion of the tibia and fibula, 
or recurrent subluxation or lateral instability, 
respectively, has ever been objectively demonstrated; the 
July 2004 VA-QTC examiner specifically found no recurrent 
knee locking or subluxation. 

For all the foregoing reasons, the Board finds that, as a 
rating greater higher rating is not assignable for either 
knee since the January 7, 2002 effective date of the grant of 
service connection, staged rating, pursuant to Fenderson, is 
not warranted, and each claim for higher initial ratings must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

An initial rating in excess of 10 percent for right knee 
patellofemoral syndrome is denied.

An initial rating in excess of 10 percent for left knee 
patellofemoral syndrome is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


